20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 1 of
                                        53


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 IN RE:                                             §
                                                    §      CASE NO. 20-51780-RBK
 EARTH ENERGY RENEWABLES, LLC                       §
                                                    §     CHAPTER 11
                                                    §     SUBCHAPTER V
 DEBTOR                                             §

                     DEBTOR’S MOTION TO INCUR SECURED DEBT
                          PURSUANT TO 11 U.S.C. § 364(C)

 TO THE HONORABLE RONALD B. KING, CHIEF UNITED STATES BANKRUPTCY
 JUDGE:

        NOW COMES EARTH ENERGY RENEWABLES, LLC, the Debtor-in-Possession in

 the above entitled and numbered Chapter 11, Subchapter V proceeding (“Debtor”), and files this

 its first motion seeking the authority of the Court to incur secured debt under 11 U.S.C. § 364(c).

 In support of such requested relief, the Debtor would respectfully show the Court the following:

                              SUMMARY OF RELIEF REQUESTED

        The Debtor seeks authority to incur secured debt in the amount of $675,000.00 to fund its

 business operations from December 1, 2020 through confirmation of the Debtor’s Chapter 11

 Plan likely to be by February 28, 2021, and further seeks permission to grant to the lender a first

 lien on property of the estate pursuant to section 364(c)(2) and a junior lien on property of the

 estate pursuant to section 364(c)(3). Section 364(c)(2) and (3) provides as follows:

        (c) If the trustee is unable to obtain unsecured credit allowable under section 503(b)(1) of
        this title as an administrative expense, the court, after notice and a hearing, may authorize
        the obtaining of credit or the incurring of debt---

                (2) secured by a lien on property of the state that is not otherwise subject to a lien;
        or

                (3) secured by a junior lien on property of the estate that is subject to a lien.

 11 U.S.C. Sec. 364(c)(3).
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 2 of
                                        53


         Debtor is also currently in negotiations with several entities who have expressed a sincere

 interest in funding between $12 and $13 million to Debtor as part of its plan of reorganization

 which will allow the Debtor to pay off Ara EER Holdings, LLC in full on its secured claim and

 also fund operations of the Debtor for several years following confirmation of the Debtor’s plan.

                               BACKGROUND AND ARGUMENT

    1.   These Chapter 11, Subchapter V proceedings were commenced by voluntary petition

 filed on October 20, 2020 (the “Petition Date”). At this time, the Debtor continues to operate its

 business and manage its assets as a debtor in possession pursuant to §§ 1107 and 1108 of the

 Bankruptcy Code. The Debtor has all of the rights, duties and powers of a trustee under § 1106

 of the Bankruptcy Code, except as limited by 11 U.S.C. § 1107(a).

    2.   The Debtor is a Texas limited liability company in the bio-chemical business and

 employs engineers, technicians, support staff and management.

    3. The Debtor is requesting to borrow $675,0000 from EER DIP Group (“Lender”) pursuant

 to a promissory note secured by a first and second lien on certain of Debtor’s furniture, fixtures

 and equipment as well as intellectual property (“Note”). The proposed financing of $675,000.00

 would fully fund the Debtor’s essential expenses for the period December 1, 2020 through

 February 28, 2021 as shown in the Budget attached hereto as Exhibit 1, along with a cushion of

 approximately $7,500.00. This Note is favorable to the Debtor. The interest rate is 8% per

 annum. The loan is due the earlier of 6 months from the date of first funding or one month

 following entry of a final order confirming the Debtor’s plan. There are no origination fees or

 “points,” and the loan may be repaid at any time before maturity without penalty. The Note is

 secured by Debtor’s Pilot Plant, all personal property, furniture, fixtures and equipment and

 intellectual property; provided however, that the interest of Lender shall be junior and




                                                  2
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 3 of
                                        53


 subordinate to the existing security interests of Alan Nalle, John Spencer Cobb and Ara EER

 Holdings, LLC.

    4. By Order entered October 30, 2020, this Court granted the Debtor’s Motion for Authority

 to Incur Unsecured Debt in the amount of $60,000.00 to cover the October 31, 2020 payroll.

 Debtor filed its Second Motion to Incur Unsecured Debt Pursuant to 11 U.S.C. Sec. 364(b) on

 November 15, 2020 requesting to incur $240,000 of unsecured debt to cover bi-monthly payroll

 along with associated payroll taxes and other essential expenses. On the record on November

 16, 2020, the Court authorized unsecured borrowing to cover $105,873.72 of expenses in

 connection with this Second Motion. On November 30, 2020, the Court on the record granted on

 an Interim Basis the Debtor’s Motion for Authority to Incur Unsecured Debt with conditions. A

 Second Interim Order was entered on December 7, 2020. This Second Interim Order

 acknowledges that certain of this funding is critical to the operation of the Debtor’s business and

 to the Debtor’s reorganization efforts. The Debtor is being allowed to execute an unsecured

 promissory note in the amount of $170,000; provided that the lender may only accrue interest on

 $166,332.82 - the expenses approved on the open record.        Both these unsecured debts are not

 being treated as administrative expenses claims under 11 U.S.C. Sec. 503(b)(1).

    5. It is critical to the operation of the Debtor’s business, and to the Debtor’s reorganization

 efforts that it be permitted to continue to fund its expenses. The current funds will be used to pay

 for Debtor’s operational expenses and for administration of this case, including rent, payroll,

 utilities, supplies and professional fees. No party has a lien in any loan proceeds to be received

 by the Debtor. More specifically, the Debtor will use the Note proceeds to pay the expenses as

 set forth in the Budget attached as Exhibit 1.

    6. EER DIP Group, the Lender, is comprised of 13 individuals and an IRA.             The named

 parties who have an interest in the EER DIP Group are specifically set forth in the Intercreditor


                                                  3
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 4 of
                                        53


 Agreement attached as Exhibit 4 to this Motion. See Intercreditor Agreement, Page 1—Parties.

 This loan will be secured by a first lien on the Debtor’s “Pilot Plant” which is property of the

 estate that is not otherwise currently subject to a lien and junior liens on the following property

 property of the estate that is subject to first liens: all of the Debtor’s personal property, including

 its furniture, fixtures, equipment and intellectual property.      Note that the “Pilot Plant” sits on

 real estate that is currently liened, however, the Pilot Plant itself is not subject to any liens.

     7. The terms of the secured proposed loan are as follows:

     Term                        Description                     Location in Note

     Principal amount            $675,000.00                     Page 1, (“Principal Amount”)


     Interest Rate                8% per annum                   Page 1, (“Annual Interest Rate”)
                                 (default rate: 18.0%)           Page 1, (“Annual Interest Rate
                                                                 On Matured Unpaid Amounts”)

     Maturity Date               Principal and any accrued      Page 1, (“Terms of Payment”)
                                 and unpaid interest is due
                                 and payable on the earlier of
                                 six (6) months from first
                                 funding or one (1) month
                                 following entry of a final order
                                 confirming Debtor’s Plan of
                                 Reorganization.

     Security                    First lien on Pilot Plant;  Page 1, paragraph 8
                                 Second lien on all personal (“Security for Payment”)
                                 Property including F, F & E
                                 And intellectual property


         8.      Several parties have previously objected to the Debtor borrowing additional funds

 on an unsecured basis under the conditions set forth in section 364(b) of the Code.              Section

 364(c) allows a post-petition lender to be granted a lien on estate property that is not subject to

 any liens or granted junior liens on estate property if the trustee is unable to obtain unsecured

 credit allowable under section 503(b)(1) as an administrative expense. The Debtor has already


                                                     4
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 5 of
                                        53


 obtained loans on an unsecured basis and is unable to obtain any additional loans on such basis at

 this time. The Lender here is willing to provide a secured loan to Debtor pursuant to sections

 364(c)(2) and 364(c)(3) of the Bankruptcy Code.

        10.     Attached as Exhibits 2, 3 and 4 are the proposed form of Promissory Note,

 Security Agreement and Intercreditor Agreement. The Lender is a group of individuals and an

 IRA whose relationships are governed by the Intercreditor Agreement.

        11.     Disclosure of Interests. Twelve of the fourteen members of the EER DIP Group

 own Units in the Debtor. Jeffrey Wooley and John Wooley are the Managers of the Debtor and

 also own membership interests in the Debtor. Jeffrey Wooley owns 1,908,363 membership units

 in the Debtor. John Wooley owns 1,908,363 membership units in the Debtor. Together, they

 control an additional 104,165 membership units in the Debtor. The Debtor owes Jeffrey Wooley

 $153,716.97 and John Wooley $134,156.21. The budget in Exhibit 1 proposes to pay Jeff

 Wooley and John Wooley one half ($8,750) of their normal consulting fees of $17,500.00 each.

 Mark Edelman owns 158,546 membership Units through the Gary Edelman Trust, David Craig

 100,000 Units, Gerald Gertsner 63,000 Units through the Gerald Gertsner Trust, Jack Goralink

 76,462 Units, Mary Zahner 6,500 Units, Peter Hempken 50,000 Units, Ted Bauer 99,965 Units,

 J. Tim O’Meara 200,000 Units, Paul Fouts 36,815 Units and Gary Sundberg 65,385 Units. Alan

 Nalle, together with John Spencer Cobb (who is not part of the EER DIP Group) hold a first lien

 on the Debtor’s real estate and a first lien on the Debtor’s personal property, except for US

 Patent 10,662,447. The Debtor is also indebted to Mr. Edelman in the amount of $170,000, to

 Mr. Craig in the amount of $25,000.00, to Mr. Gerstner in the amount of $10,000.00, to Ms.

 Zahner in the amount of $5,000.00, to Mr. Hempken in the amount of $25,0000.00, to Mr.

 O’Meara in the amount of $85,000.00 and to Mr. Nalle in the amount of $482,023.73. Exhibit 1

 proposes to pay Mr. O’Meara one half ($2,500) of his usual monthly consulting fee.


                                                 5
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 6 of
                                        53


        12. For the reasons noted above, the Debtor has an immediate post-petition need to use

 the proceeds of the loan. The Debtor cannot maintain the value of its estate during the pendency

 of the Chapter 11 case without access to liquidity.

        13. The Debtor requests that the Court hold and conduct a hearing to consider entry of an

 Interim Order authorizing the Debtor, from and after entry of the Interim Order until the Final

 Hearing, to receive initial funding under the loan. This relief will enable the Debtor to preserve

 and maximize value, and therefore avoid immediate and irreparable harm to its estate and all

 parties in interest, pending the Final Hearing.

        WHEREFORE, PREMISES CONSIDERED, the Debtor prays that the Court, after notice

 and a hearing, enter an order allowing the Debtor to incur secured debt in the amount of

 $675,000.00 as set forth above and granting such other and further relief to which the Debtor

 might show itself to be entitled.

        Dated: December 8, 2020.



                                       Respectfully submitted,
                                         /s/ Frank B. Lyon
                                       Frank B. Lyon
                                       Texas Bar No. 12739800
                                       TWO FAR WEST PLAZA, Suite 170
                                       Austin, Texas 78731
                                       512-345-8964 / Fax 512-647-0047
                                       frank@franklyon.com

                                       ATTORNEY FOR THE DEBTOR IN POSSESSION,
                                       EARTH ENERGY RENEWABLES, LLC




                                                   6
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 7 of
                                        53


                                  CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Motion was served on the
 persons named below by the methods and at the addresses indicated on December 8, 2020
 United States Trustee                                     Counsel for Kemin Industries
 James Rose – Office of the U.S. Trustee                   Deborah D. Williamson
 615 E. Houston St., Rm 533                                Dykema Gossett PLLC
 San Antonio, TX 78205                                     112 East Pecan, Ste 1800
 ECF notification                                          San Antonio, TX 78205
                                                           ECF notification
 Subchapter V Trustee
 Eric Terry- Subchapter V Trustee                          Lisa Vandesteeg
 3511 Broadway                                             Levenfeld Pearlstein, LLC
 San Antonio, TX 78209                                     2 N. LaSalle Street, Suite 1300
 ECF notification                                          Chicago, Illinois 60602
                                                           ECF notification
 Counsel for Hays County
 Tara LeDay                                                Counsel for Ara EER Holdings
 McCreary, Veselka, Bragg & Allen                          John Melko
 PO Box 1269                                               Foley & Lardner, LLP
 Round Rock, TX 78680                                      1000 Louisiana, Ste. 2000
 ECF notification                                          Houston, TX 77002
                                                           ECF notification
 Counsel for SC Ventures, LLC
 Michael Shaunessy                                         Debtor
 April Lucas                                               Earth Energy Renewables, LLC
 McGinnis, Lochridge LLP                                   PO Box 2185
 600 Congress Ave., Ste 2100                               Canyon Lake, TX 78133-0009
 Austin, TX 78767                                          via email
 ECF notification                                          j wooley1@austin.rr.com

 Counsel for the Dept. of Energy                           Counsel for Keresa Plantation
 Zak Balasko                                               Ray Battaglia
 Trial Attorney                                            Law Offices of Ray Battaglia
 U.S. Dept. of Justice                                     66 Granburg Cir.
 Civil Division, Corp/Fin Litgation Section                San Antonio, TX 78218
 Via email                                                 ECF notification
 John.z.balasko@usdoj.dov

 and the attached matrix by first class US mail (except for those parties receiving notice via
 CM/ECF).

        I further certify that as soon as I have obtained a hearing date and time from the Court for
 the hearing on the Motion to Incur Secured Debt under 11 U.S.C. § 364(c), I will serve copies of
 the Notice of hearing on said Motion upon all parties entitled to notice under the local rules of
 this Court, and that I will serve all such parties, including any affected creditor, with notice of the
 time, and date of such hearing and the means to participate in such hearing remotely, and that


                                                   7
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 8 of
                                        53


 promptly thereafter I will file a Certificate of Service to identify the parties served and the means
 by which they were served.


                                                 / s / Frank B. Lyon
                                                Frank B. Lyon




                                                  8
             20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 9 of
Label Matrix for local noticing        Earth Energy Renewables,
                                                           53 LLC          U.S. BANKRUPTCY COURT
0542-5                                 Po Box 2185                          615 E. HOUSTON STREET, ROOM 597
Case 20-51780-rbk                      Attn Jeff Wooley, Manager            SAN ANTONIO, TX 78205-2055
Western District of Texas              Canyon Lake, TX 78133-0009
San Antonio
Mon Nov 16 10:40:06 CST 2020
ARA EER Holdings, LLC                  Agilent Technologies                 American Biochemicals
5300 Memorial Dr. Ste. 500             4187 Collections Ce...               2151 Harvey Mitchell Pkwy S
Houston, TX 77007-8228                 Chicago, IL 60693-0001               College Sta, TX 77840-5281



Ara EER Holdings, LLC                  Arrow Engineering                    BMWK Group LLC
c/o John P. Melko                      260 Pennsylvania Ave                 Po Box 6713
Foley & Lardner LLP                    Hillside, NJ 07205-2636              Bryan, TX 77805-6713
1000 Louisiana Street, Ste. 2000
Houston, TX 77002-5018

Brazos County                          Brazos County                        CardmemberVISA
Kristeen Roe, Tax A/c                  c/o Tara LeDay                       PO Box 79408
4151 County Park Ct                    P.O. Box 1269                        Saint Louis, MO 63179-0408
Bryan, TX 77802-1430                   Round Rock, TX 78680-1269


Carl Frampton                          Concurrencies                        Dunaway/UDG
3838 Walden Estates Dr                 Adriaan van Bleijenburgstraat 22     550 Bailey Ave, Suit...
Montgomery, TX 77356-8917              3311LB Dordrechi                     Fort Worth, TX 76107-2155
                                       Kingdom of the Netherlands


Dunn Heat Exchangers, Inc              EE-TDF Cleveland LLC                 Eddie Hare
Po Box 644003                          1400 S Travis Ave                    5855 Foster Rd
Dallas, TX 75264-4003                  Cleveland, TX 77327-8403             Bryan, TX 77807-9771



Endress + Hauser, Inc                  Feldman Plumbing Company             First Glendenan Advisors LLC
Dept 78795                             Po Box 9700                          C/O Andreas Vietor
Detroit, MI 48278-0795                 College Sta, TX 77842-7700           5128 Applegate Lane
                                                                            Dallas, TX 75287


Frontier                               Global Management Partners           Hamilton Clark Sustainable Cap
43218 Business Park Dr Ste 103         1701 Directors Boulevard Suite 300   1701 Pennsylvania Avenue NW Suite 200
Temecula, CA 92590-3601                Austin, TX 78744-1044                Washington, DC 20006-5823



Jeffery Wooley                         John Wooley                          Kemin Industries, Inc.
Po Box 2185                            Po Box 684707                        c/o Deborah D. Williamson
Canyon Lake, TX 78133-0009             Austin, TX 78768-4707                Dykema Gossett PLLC
                                                                            112 E. Pecan Street, Suite 1800
                                                                            San Antonio, TX 78205-1521

Lipid Technologies LLC                 Lowes                                MCHAM LAW
1600 19th Ave Sw                       3255 Freedom Blvd                    9414 Anderson Mill Rd
Austin, MN 55912-1778                  Bryan, TX 77802                      Austin, TX 78729-4428
            20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 10 of
Norton Rose Fulbright                  O’Keefe IP Counseling53             Omeara Consulting LLC
Po Box 122613                              8127 Mesa Dr. B206-62            407 Sinclair Ave Se
Dallas, TX 75312-2613                      Austin, TX 78759-8774            Cedar Rapids, IA 52403-1828



Praxair                                    Puffer Sweiven                   S-Con Services Inc
Po Box 120812                              Po Box 301124                    Po Box 394
Dallas, TX 75312-0812                      Dallas, TX 75303-1124            Bryan, TX 77806-0394



SC Ventures, LLC                           Saenz                            Service Tech
c/o Michael A. Shaunessy                   9155 White Creek Road            Po Box 1101
600 Congress Avenue, Suite 2100            College Station, TX 77845-6123   Bryan, TX 77806-1101
Austin, TX 78701-2986


Steve Robson                               Steven Swanson Consulting LLC    Texas A & M University
c/o Michael A. Shaunessy                   11807 Legend Manor Dr            Dept of Chemistry
600 Congress Avenue, Ste. 2100             Houston, TX 77082-3079           Fin Mgmt Ops, AR Dept
Austin, TX 78701-2986                                                       6000 Tamu
                                                                            College Sta, TX 77843-0001

U.S. Bank NA dba Elan Financial Services   United States Trustee - SA12     VWR International LLC
Bankruptcy Department                      US Trustee’s Office              PO Box 640169
PO Box 108                                 615 E Houston, Suite 533         Pittsburgh, PA 15264-0169
Saint Louis MO 63166-0108                  PO Box 1539
                                           San Antonio, TX 78295-1539

Williams Scotsman, Inc                     Zeep Incorporated                Eric Terry
Po Box 91975                               13505 Galleria Cir Ste W-200     Eric Terry Law, PLLC
Chicago, IL 60693-1975                     Austin, TX 78738                 3511 Broadway
                                                                            San Antonio, TX 78209-6513


Frank B. Lyon                              End of Label Matrix
Two Far West Plaza #170                    Mailable recipients     48
3508 Far West Blvd.                        Bypassed recipients      0
Austin, TX 78731-3080                      Total                   48
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 11 of
                                         53




     !




                             EXHIBIT 1
     !
     !
                                         !
                                         !
                                         !
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 12 of
                                         53

        Earth Energy Renewables LLC 20-51780-rbk
          OnGoing Post Chapter V Cash & Budget
                 11/1/2020 - 2/28/2021

 Date                               Item                               Shareholder       Difference          Budgeted
                                                                                        from original
                                                                          Loans           estimate           Expenses

                  11/01-11/15 Budget

 11/13/20   Loan Edelman                                                $ 170,000.00
 11/20/20   Teksys Net (Computers & Internet) -original estimate was $1,449.03          $      84.54   $       (1,364.49)
 11/16/20   Expenses (Admin Mgr)                                                                       $         (105.36)
 11/16/20   Expenses Operations Manager - original estimate was $46.00                  $      (51.80) $          (97.80)
 11/18/20   Employer Payroll tax (10/31 Payroll)                                                       $       (3,810.38)
 11/16/20   Texas TWC Q3                                                                               $          (11.24)
 11/13/20   Frank Lyon - wire transfer                                                                 $       (3,222.22)
 11/23/20   Pruitt's Frac Tanks (Water Disposal) - original estimate was $1438.25       $       38.25 $        (1,400.00)
 11/16/20   Scarmando Electric -Removed - Determined to be pre-petition
 11/16/20   Consultant Sales & Marketing - Removed - Determined to be pre-petition
 11/16/20   Frank Lyon - funds returned                                                                $        3,222.22
 11/16/20   Wilscot (Rent) - original estimate was $2895.00                             $       (4.64) $       (2,899.64)
 11/16/20   Final 10/28/20 insurance payment - moved to 11/30/2020
 11/16/20   Expenses Carl Frampton (Controller)                                                        $       (4,469.65)
 11/16/20   Praxair (Consumeable Gas) - original estimate was $1202.29                                 $       (1,287.06)
 11/20/20   2020-21 Insurance Down Payment - original estimate was $5000.00             $       (3.00) $       (5,003.00)
 11/16/20   Testing University of Georgia (Jeff Wooley credit card) - moved to 11/30/20
 11/16/20   Atmos Energy - Original estimate was $1,500, now $100. Moved to 12/9/20
 11/16/20   VWR (Supplies) - original estimate was $2,500.00                            $   1,563.37 $           (936.63)
 11/16/20   Agilent Maintenance Contract - original estimate was $3600.00               $    (296.10) $        (3,896.10)
 11/16/20   Payroll Gross (Inc Health Reimbursement)                                                  $       (67,982.09)
 11/18/20   Employer Payroll Taxes                                                                    $        (3,806.15)
            First Half of November             Sub-Total                $ 170,000.00 $      1,330.62 $        (97,069.59)

 11/30/20   Insurance D & O and downpayment Balance                                    $        (3.00)   $     (6,153.00)
 11/30/20   Employer Payroll tax (11/30 Payroll)                                       $          -      $     (4,042.66)
 11/30/20   Gross Payroll                                                              $          -      $    (58,862.29)
 11/30/20   Final Insurance Payment 10.28.20                                           $          -      $       (208.28)
            Second half of November                                   $ 170,000.00     $        (3.00)   $    (69,266.23)

            November (full month)               Total                 $ 170,000.00     $    1,327.62     $ (166,335.82)

                   December Budget

 12/15/20   DIP Loan Draw                                            $ 170,000.00
 12/15/20   Wilscot (Rent)                                                                               $     (2,895.00)
 12/15/20   Expenses Juan Zavala                                                                         $        (50.00)
 12/15/20   Teksys Net (Computers & Internet)                                                            $     (1,365.00)
 12/15/20   Praxair (Consumeable Gas)                                                                    $     (1,500.00)
 12/15/20   VWR (Supplies)                                                                               $     (2,500.00)
 12/15/20   Wolfgang Verdegall Expenses (Prepetition)                                                    $     (4,719.00)
 12/15/20   Atmos Energy                                                                                 $       (100.00)
 12/15/20   VWR (Supplies)                                                                               $     (2,500.00)
 12/15/20   Jeff Wooley Credit Card Payments (University of Georgia & BTU)                               $     (8,190.00)
 12/15/20   Carl Frampton*                                                                               $    (10,000.00)
 12/15/20   Kenneth Rosco (Commercial Development)*                                                      $    (12,000.00)
 12/15/20   Michael Bowers (Commercial Development)*                                                     $    (20,000.00)
 12/15/20   Bowers Expenses                                                                              $     (2,000.00)
 12/15/20   Payroll Gross (Inc Health Reimbursement)                                                     $    (67,587.29)
 12/18/20   Employer Payroll Taxes                                                                       $     (3,977.75)
 12/15/20   John Wooley (50%)*                                                                           $     (8,750.00)
 12/15/20   Jeff Wooley (50%)*                                                                           $     (8,750.00)
 12/15/20   Tim Omeara (50%)*                                                                            $     (2,500.00)
 12/15/20   Frank Lyon*                                                                                  $    (15,000.00)
 12/15/20   Outside Lab Product Test                                                                     $     (7,500.00)
 12/24/20   DIP Loan Draw                                            $ 80,000.00
 12/24/20   BTU                                                                                          $     (3,250.00)
 12/31/20   Gross Payroll                                                                                $    (55,887.29)
 12/31/20   payroll taxes                                                                                $     (4,000.00)
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 13 of
                                         53

 Date                              Item                                Shareholder    Difference         Budgeted
                                                                                     from original
                                                                      Loans            estimate        Expenses
                                       December Budget Total       $ 250,000.00                      $ (245,021.33)

            January 2021 Budget
  1/15/21   DIP Loan Draw                                          $ 160,000.00
  1/15/21   Wilscot (Rent)                                                                           $     (2,895.00)
  1/15/21   Expenses Juan Zavala                                                                     $        (50.00)
  1/15/21   Monthly Insurance Payment                                                                $     (3,500.00)
  1/15/21   Teksys Net (Computers & Internet)                                                        $     (1,365.00)
  1/15/21   Praxair (Consumeable Gas)                                                                $     (1,500.00)
  1/15/21   VWR (Supplies)                                                                           $     (1,500.00)
  1/15/21   Carl Frampton Expenses                                                                   $     (1,500.00)
  1/15/21   Atmos Energy                                                                             $       (100.00)
  1/15/21   VWR (Supplies)                                                                           $     (2,500.00)
  1/15/21   Carl Frampton*                                                                           $     (7,500.00)
  1/15/21   Payroll Gross (Inc Health Reimbursement)                                                 $    (67,587.29)
  1/18/21   Employer Payroll Taxes                                                                   $     (3,977.75)
  1/15/21   John Wooley (50%)*                                                                       $     (8,750.00)
  1/15/21   Jeff Wooley (50%)*                                                                       $     (8,750.00)
  1/15/21   Tim Omeara (50%)*                                                                        $     (2,500.00)
  1/15/21   Frank Lyon*                                                                              $    (10,000.00)
  1/15/21   Kenneth Rosco (Commercial Development)*                                                  $    (12,000.00)
  1/15/21   Michael Bowers (Commercial Development)*                                                 $    (20,000.00)
  1/31/21   DIP Loan Draw                                          $     65,000.00
  1/31/21   BTU                                                                                      $     (3,250.00)
  1/31/21   Bowers Expenses                                                                          $     (2,000.00)
  1/31/21   Gross Payroll                                                                            $    (55,887.29)
  1/31/21   payroll taxes                                                                            $     (4,000.00)


                                    January 2021 Budget Total      $ 225,000.00                      $ (221,112.33)


            February 2021 Budget
  2/14/21   DIP Loan Draw                                          $ 140,000.00
  2/15/21   Wilscot (Rent)                                                                           $     (2,895.00)
  2/15/21   Expenses Juan Zavala                                                                     $        (50.00)
  2/15/21   Monthly Insurance Payment                                                                $     (3,500.00)
  2/15/21   Teksys Net (Computers & Internet)                                                        $     (1,365.00)
  2/15/21   Praxair (Consumeable Gas)                                                                $     (1,500.00)
  2/15/21   VWR (Supplies)                                                                           $     (1,500.00)
  2/15/21   Carl Frampton Expenses                                                                   $     (1,500.00)
  2/15/21   Atmos Energy                                                                             $       (100.00)
  2/15/21   VWR (Supplies)                                                                           $     (1,500.00)
  2/15/21   Carl Frampton*                                                                           $     (7,500.00)
  2/15/21   Payroll Gross (Inc Health Reimbursement)                                                 $    (67,587.29)
  2/15/21   Employer Payroll Taxes                                                                   $     (3,977.75)
  2/15/21   Tim Omeara (50%)*                                                                        $     (2,500.00)
  2/15/21   Frank Lyon*                                                                              $    (15,000.00)
  2/15/21   Kenneth Rosco (Commercial Development)*                                                  $    (12,000.00)
  2/15/21   Michael Bowers (Commercial Development)*                                                 $    (20,000.00)
  2/15/21   Bowers Expenses                                                                          $     (1,000.00)
  2/27/21   DIP Loan Draw                                          $     60,000.00
  2/28/21   BTU                                                                                      $     (3,250.00)
  2/28/21   Gross Payroll                                                                            $    (55,887.29)


                                          February 2021 Budget     $ 200,000.00                      $ (202,612.33)

            Totals                                                 $ 675,000.00                      $ (668,745.99)

            * Contingent upon Court approval of employment/retention. Timing for payment will be delayed if approval
            for employment/retention is after scheduled payment date
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 14 of
                                         53




                             EXHIBIT 2
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 15 of
                                         53
  EER DIP
  Rev 12-6-20

                                           Promissory Note


  Date:          ____________, 2020

  Borrower:      Earth Energy Renewables LLC, Debtor in Possession

  Borrower’s Mailing Address:                           Box 2185, Canyon Lake,
                                                        Comal County, Texas 78133

  Lender:        EER DIP Group

  Place for Payment:             C/O Frank Lyon
                                 3508 Far West Blvd.
                                 Austin TX 78731

  Principal Amount:       $675,000.00

  Annual Interest Rate:          8% per annum

  Annual Interest Rate on Matured, Unpaid Amounts:              18% per annum.

  Terms of Payment (principal and interest):

          All outstanding principal and any accrued and unpaid interest are due and payable on the
          earlier of six (6) months from first funding or one (1) month following entry of a final
          order confirming Debtor’s plan of reorganization in Case NO. 20-51780-RBK - United
          States Bankruptcy Court For The Western District of Texas, San Antonio Division.

  Prepayment:

          This Note may be prepaid at any time without penalty or charge.

  Security for Payment:

          This note is secured by the Pilot Plant constructed by Borrower for the purpose of
          producing medium chain fatty acids and their derivatives) located at 6150 Mumford Rd.
          Bryan TX, 77807.

          This note is further secured by the intellectual property of Borrower, provided however,
          that the interest of Lender shall be junior and subordinate to the interests of Alan Nalle,
          John Spencer Cobb and Ara EER Holdings, LLC.

         Borrower promises to pay to the order of Lender the Principal Amount plus interest at the
  Annual Interest Rate. This note is payable at the Place for Payment and according to the Terms
  of Payment. All unpaid amounts are due by the Maturity Date. After maturity, Borrower



                                                    1
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 16 of
                                         53
  EER DIP
  Rev 12-6-20

  promises to pay any unpaid principal balance plus interest at the Annual Interest Rate on
  Matured, Unpaid Amounts.

          Notwithstanding any other provision of this note, in the event of a default, before
  exercising any of Lender’s remedies under this note or any deed of trust or security agreement
  securing it, Lender will first give Borrower written notice of default and Borrower will have ten
  days after notice is given in which to cure the default. If the default is not cured ten days after
  notice, Borrower and each surety, endorser, and guarantor waive all demand for payment,
  presentation for payment, notice of intention to accelerate maturity, notice of acceleration of
  maturity, protest, and notice of protest, to the extent permitted by law.

          If Borrower defaults in the payment of this note or in the performance of any obligation
  in any instrument securing or collateral to this note, Lender may declare the unpaid principal
  balance, earned interest, and any other amounts owed on the note immediately due. Borrower
  and each surety, endorser, and guarantor waive all demand for payment, presentation for
  payment, notice of intention to accelerate maturity, notice of acceleration of maturity, protest,
  and notice of protest, to the extent permitted by law.

          Borrower also promises to pay reasonable attorney’s fees and court and other costs if this
  note is placed in the hands of an attorney to collect or enforce the note. These expenses will bear
  interest from the date of advance at the Annual Interest Rate on Matured, Unpaid Amounts.
  Borrower will pay Lender these expenses and interest on demand at the Place for Payment.
  These expenses and interest will become part of the debt evidenced by the note and will be
  secured by any security for payment.

          Subject to Lenders prior right to convert as set forth above, Borrower may prepay this
  note in any amount at any time before the Maturity Date without penalty or premium. In the
  event Borrower desires to prepay, Borrower shall give Lender 10 days prior notice.

           Interest on the debt evidenced by this note will not exceed the maximum rate or amount
  of nonusurious interest that may be contracted for, taken, reserved, charged, or received under
  law. Any interest in excess of that maximum amount will be credited on the Principal Amount
  or, if the Principal Amount has been paid, refunded. On any acceleration or required or permitted
  prepayment, any excess interest will be canceled automatically as of the acceleration or
  prepayment or, if the excess interest has already been paid, credited on the Principal Amount or,
  if the Principal Amount has been paid, refunded. This provision overrides any conflicting
  provisions in this note and all other instruments concerning the debt.

         Each Borrower is responsible for all obligations represented by this note.

         When the context requires, singular nouns and pronouns include the plural.

           If any provision of this note conflicts with any provision of a loan agreement, deed of
  trust, or security agreement of the same transaction between Lender and Borrower, the
  provisions of the loan agreement/deed of trust/security agreement will govern to the extent of the
  conflict.



                                                   2
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 17 of
                                         53
  EER DIP
  Rev 12-6-20


  Choice of Law
         This note will be construed under the laws of the state of Texas, without regard to choice-
  of-law rules of any jurisdiction.

     BORROWER ACKNOWLEDGES THAT THE LENDER HAS MADE NO
     REPRESENTATION THAT THE LENDER WILL REFINANCE THE
     INDEBTEDNESS EVIDENCED HEREBY OR EXTEND CREDIT, AT MATURITY
     OF THIS NOTE OR OTHERWISE, TO BORROWER, ANY GUARANTOR OF THIS
     NOTE OR ANY OTHER PARTY CONNECTED IN ANY WAY WITH THIS NOTE.
     THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
     AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
     CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT OF THE
     PARTIES. ANY AMENDMENT OR MODIFICATION OF THIS NOTE SHALL BE IN
     WRITING AND SIGNED BY THE PARTY BOUND THEREBY.


  This Note is subject to the approval of the United States Bankruptcy Court For The Western
  District Of Texas San Antonio Division - Case NO. 20-51780-RBK.

  This Note is subject to the terms of that certain Intercreditor Agreement of even date herewith.

   BORROWER
   Earth Energy Renewables LLC


   By: ________________________________
          Jeffrey J. Wooley
          Manager




                                                  3
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 18 of
                                         53




                             EXHIBIT 3
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 19 of
                                         53
  EER DIP
  12-6-20

                                            Security Agreement

  Date: _____________, 2020

  Debtor:          Earth Energy Renewables :LLC Debtor in Possession

  Debtor’s Mailing Address:          Box 2185,
                                     Canyon Lake, Comal County, Texas 78133

  Secured Party:           EER DIP Group

  Secured Party’s Mailing Address:         C/O Ken Richey
                                           1910 Justin Lane
                                           Austin Texas 78757

  Classification of Collateral: Equipment and General Intangibles

  Collateral:

          All of Debtor’s interest in the Pilot Plant constructed by Borrower for the
          purpose of producing medium chain fatty acids and their derivatives) located
          at 6150 Mumford Rd. Bryan, TX, 77807; and

          All of Debtor’s interest in the intellectual property of Borrower, provided
          however, that the interest of Lender shall be junior and subordinate to the
          interests of Alan Nalle, John Spencer Cobb and Ara EER Holdings, LLC;

          and all replacements, substitutions and proceeds of that property.

  Obligation

                   That certain Promissory Note of even date herewith in the original principal sum
                   of $675,000.00 from Debtor to Secured Party.

          Other debt/Future advances:       The security interest also secures all other present and
                                            future debts and liabilities of Debtor and/or Obligor to
                                            Secured Party, including future advances.


  Debtor’s Representations Concerning Debtor and Locations:

          Debtor’s principal place of business: P.O. Box 2185, Canyon Lake, TX 78133
          Pilot Plant: 4150 Mumford Rd., Bryan, Brazos County, TX 77807


          Debtor’s federal tax identification number is :         XX-XXXXXXX



                                                      1
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 20 of
                                         53
  EER DIP
  12-6-20


         Debtor’s records concerning the Collateral are located at
                Box 2185, Canyon Lake, TX 78133 and
                6150Mumford Rd, Bryan TX 77807

          Debtor grants to Secured Party a security interest in the Collateral and all its proceeds to
  secure the Obligation and all renewals, modifications, and extensions of the Obligation. Debtor
  authorizes Secured Party to file a financing statement describing the Collateral.

  A.     Debtor represents and warrants the following:

          1.     No financing statement covering the Collateral is filed in any public office except
  with respect to U.S. Patent No. 10,662,447.

          2.     Debtor owns the Collateral and has the authority to grant this security interest,
  free from any setoff, claim, restriction, security interest, or encumbrance except liens for taxes
  not yet due.

         3.     All information about Debtor’s financial condition is or will be accurate when
  provided to Secured Party.

          4.     An accurate copy of Debtor’s Company Agreement has been delivered to Secured
  Party. There are no changes to the Company Agreement not reflected in the copy delivered to
  Secured Party.

          5.     Debtor has obtained the written consent of all persons required under the
  Company Agreement or otherwise to authorize the security interest created by this agreement
  and Secured Party’s exercise of its rights hereunder. On request of Secured Party, Debtor will
  deliver to Secured Party an executed original of that consent.

          6.    Granting of the lien contemplated hereunder is subject to approval by the United
  States Bankruptcy Court for the Western District of Texas, San Antonio Division, in Case No.
  20-51780-rbk.

  B.     Debtor agrees to—

          1.      Defend the Collateral against all claims adverse to Secured Party’s interest; pay
  all taxes imposed on the Collateral; keep the Collateral free from liens, except for liens of record
  and those in favor of Secured Party or for taxes not yet due; keep the Collateral in Debtor’s
  possession and ownership except as otherwise provided in this agreement; maintain the
  Collateral in good condition; and protect the Collateral against waste, except for ordinary wear
  and tear.


          2.      Insure the collateral in accord with Secured Party's reasonable requirements regarding
  choice of carrier, casualties insured against, and amount of coverage. Policies will be written in favor



                                                     2
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 21 of
                                         53
  EER DIP
  12-6-20

  of Debtor and Secured Party according to their respective interests or according to Secured Party's
  other requirements. All policies will provide that Secured Party will receive at least ten days' notice
  before cancellation, and the policies or certificates evidencing them will be provided to Secured Party
  when issued. Debtor assumes all risk of loss and damage to the collateral to the extent of any
  deficiency in insurance coverage. Debtor irrevocably appoints Secured Party as attorney-in-fact to
  collect any return, unearned premiums, and proceeds of any insurance on the collateral and to endorse
  any draft or check deriving from the policies and made payable to the Debtor.

          3.     Pay all Secured Party’s expenses, including reasonable attorney’s fees, incurred to
  obtain, preserve, perfect, defend, and enforce this agreement or the Collateral and to collect or
  enforce the Obligation. These expenses will bear interest from the date of advance at the rate
  stated in the Note for matured, unpaid amounts and are payable on demand at the place where the
  Obligation is payable. These expenses and interest are part of the Obligation and are secured by
  this agreement.

         4.      Sign and deliver to Secured Party any documents or instruments that Secured
  Party considers necessary to obtain, maintain, and perfect this security interest in the Collateral.

          5.       Notify Secured Party immediately of any event of default and of any material
  change (a) in the Collateral, (b) in Debtor’s Mailing Address, (c) in the location of any
  Collateral, (d) in any other representation or warranty in this agreement, and (e) that may affect
  this security interest, and of any change (f) in Debtor’s name and (g) of any location set forth
  above to another state.

         6.      Use the Collateral primarily according to the stated classification.

          7.     Maintain accurate records of the Collateral at the address set forth above; furnish
  Secured Party any requested information related to the Collateral; and permit Secured Party to
  inspect and copy all records relating to the Collateral.

        8.       Perform all obligations to be performed by Debtor under the Company
  Agreement.

        9.     Notify Secured Party of any default known to Debtor of any other person under
  the Company Agreement and of any notice of default given under the Company Agreement.

          10.    Enforce the obligations of other persons under the Company Agreement and at
  Secured Party’s request, at Debtor’s expense, take action requested by Secured Party to enforce
  the obligations of other persons and exercise the rights of Debtor under the Company
  Agreement.

  C.     Debtor agrees not to—

          1.     Sell, transfer, or encumber any of the Collateral without Secured Party’s prior,
  written consent or order of the United States Bankruptcy Court for the Western District of Texas,
  San Antonio Division, in Case No. 20-51780-rbk.



                                                    3
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 22 of
                                         53
  EER DIP
  12-6-20

          2.      Change its name or jurisdiction of organization, merge or consolidate with any
  person, or convert to a different entity without notifying Secured Party in advance and taking
  action to continue the perfected status of the security interest in the Collateral.

         3.      Consent to or approve any modification of the Company Agreement.

         4.      Compromise or reduce any payment or distribution to be made to Debtor on the
  Collateral.

  D.     Secured Party Not Liable

         Debtor remains liable under the Company Agreement for all its obligations thereunder.
  Secured Party has no liability thereunder because of this agreement. Secured Party is not liable,
  because of this agreement, for any obligation of Debtor under the Company Agreement.

  E.     Default and Remedies

         1.      A default exists if—

                 a.     Debtor, Obligor, or any secondary obligor fails to timely pay or perform
                        any obligation or covenant in any written agreement between Secured
                        Party and any of Debtor, Obligor, or secondary obligor;

                 b.     any warranty, covenant, or representation in this agreement or in any other
                        written agreement between Secured Party and any of Debtor, Obligor, or
                        secondary obligor is materially false when made;

                 c.     a receiver is appointed for Debtor, Obligor, any secondary obligor, or any
                        Collateral;

                 d.     any Collateral is assigned for the benefit of creditors;

                 e.     a bankruptcy or insolvency proceeding is commenced by Debtor, the
                        Company, a partnership in which Debtor is a general partner, Obligor, or
                        any secondary obligor;

                 f.     a bankruptcy or insolvency proceeding is commenced against Debtor, the
                        Company, a partnership in which Debtor is a general partner, Obligor, or
                        any secondary obligor, and the proceeding continues without dismissal for
                        sixty days, the party against whom the proceeding is commenced admits
                        the material allegations of the petition against it, or an order for relief is
                        entered;

                 g.     any of the following parties is dissolved, begins to wind up its affairs, is
                        authorized to dissolve or wind up its affairs by its governing body or
                        persons, or any event occurs or condition exists that permits the



                                                   4
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 23 of
                                         53
  EER DIP
  12-6-20

                         dissolution or winding up of the affairs of any of the following parties:
                         Debtor; the Company; a partnership of which Debtor is a general partner;
                         Obligor; or any secondary obligor; or

                 h.      any Collateral is impaired by loss, theft, damage, levy and execution,
                         issuance of an official writ or order of seizure, or destruction, unless it is
                         promptly replaced with collateral of like kind and quality or restored to its
                         former condition.

         2.    If a default exists, Secured Party may, subject to order of the United States
         Bankruptcy Court for the Western District of Texas, San Antonio Division, in Case No.
         20-51780-rbk:
  —
                 a.      demand, collect, convert, redeem, settle, compromise, receipt for, realize
                         on, sue for, and adjust the Collateral either in Secured Party’s or Debtor’s
                         name, as Secured Party desires, or take control of any proceeds of the
                         Collateral and apply the proceeds against the Obligation;

                 b.      take possession of any Collateral not already in Secured Party’s
                         possession, without demand or legal process, and for that purpose Debtor
                         grants Secured Party the right to enter any premises where the Collateral
                         may be located;

                 c.      without taking possession, sell, lease, or otherwise dispose of the
                         Collateral at any public or private sale in accordance with law;

                 d.      exercise any rights and remedies granted by law or this agreement;

                 e.      notify obligors on the Collateral to pay Secured Party directly;

                 f.      as Debtor’s agent, make any endorsements in Debtor’s name and on
                         Debtor’s behalf of any proceeds of the Collateral; and

                 g.      exercise and enforce all rights, including voting rights, available to an
                         owner of the Collateral.

          3.     Foreclosure of this security interest by suit does not limit Secured Party’s
  remedies, including the right to sell the Collateral under the terms of this agreement. Secured
  Party may exercise all remedies at the same or different times, and no remedy is a defense to any
  other. Secured Party’s rights and remedies include all those granted by law and those specified in
  this agreement.

           4.    Secured Party’s delay in exercising, partial exercise of, or failure to exercise any
  of its remedies or rights does not waive Secured Party’s rights to subsequently exercise those
  remedies or rights. Secured Party’s waiver of any default does not waive any other default by
  Debtor. Secured Party’s waiver of any right in this agreement or of any default is binding only if



                                                    5
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 24 of
                                         53
  EER DIP
  12-6-20

  it is in writing. Secured Party may remedy any default without waiving it.

          5.      Secured Party has no obligation to clean or otherwise prepare the Collateral for
  sale.

           6.      Secured Party has no obligation to collect any of the Collateral and is not liable
  for failure to collect any of the Collateral, for failure to preserve any right pertaining to the
  Collateral, or for any act or omission on the part of Secured Party or Secured Party’s officers,
  agents, or employees, except willful misconduct.

          7.      Secured Party has no obligation to satisfy the Obligation by attempting to collect
  the Obligation from any other person liable for it. Secured Party may release, modify, or waive
  any collateral provided by any other person to secure any of the Obligation. If Secured Party
  attempts to collect the Obligation from any other person liable for it or releases, modifies, or
  waives any collateral provided by any other person, that will not affect Secured Party’s rights
  against Debtor. Debtor waives any right Debtor may have to require Secured Party to pursue any
  third person for any of the Obligation.

         8.      If Secured Party must comply with any applicable state or federal law
  requirements in connection with a disposition of the Collateral, such compliance will not be
  considered to adversely affect the commercial reasonableness of a sale of the Collateral.

         9.       Secured Party may sell the Collateral without giving any warranties as to the
  Collateral. Secured Party may specifically disclaim any warranties of title or the like. This
  procedure will not be considered to adversely affect the commercial reasonableness of a sale of
  the Collateral.

          10.    If Secured Party sells any of the Collateral on credit, Debtor will be credited only
  with payments actually made by the purchaser and received by Secured Party for application to
  the indebtedness of the purchaser. If the purchaser fails to pay for the Collateral, Secured Party
  may resell the Collateral and Debtor will be credited with the proceeds of the sale.

          11.    If Secured Party purchases any of the Collateral being sold, Secured Party may
  pay for the Collateral by crediting the purchase price against the Obligation.

          12.     Secured Party has no obligation to marshal any assets in favor of Debtor or
  against or in payment of the Note, any of the Other Obligation[s], or any other obligation owed
  to Secured Party by Debtor or any other person.

         13.     If the Collateral is sold after default, recitals in the bill of sale or transfer will be
  prima facie evidence of their truth and all prerequisites to the sale specified by this agreement
  and by law will be presumed satisfied.

  F.      General

          1.      Notice is reasonable if it is mailed, postage prepaid, to Debtor at Debtor’s Mailing



                                                      6
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 25 of
                                         53
  EER DIP
  12-6-20

  Address at least ten days before any public sale or ten days before the time when the Collateral
  may be otherwise disposed of without further notice to Debtor.

          2.      This security interest will neither affect nor be affected by any other security for
  any of the Obligation. Neither extensions of any of the Obligation nor releases of any of the
  Collateral will affect the priority or validity of this security interest.

         3.       This agreement binds, benefits, and may be enforced by the successors in interest
  of Secured Party and will bind all persons who become bound as debtors to this agreement.
  Assignment of any part of the Obligation and Secured Party’s delivery of any part of the
  Collateral will fully discharge Secured Party from responsibility for that part of the Collateral. If
  such an assignment is made, Debtor will render performance under this agreement to the
  assignee. Debtor waives and will not assert against any assignee any claims, defenses, or setoffs
  that Debtor could assert against Secured Party except defenses that cannot be waived. All
  representations, warranties, and obligations are joint and several as to each Debtor.

         4.     This agreement may be amended only by an instrument in writing signed by
  Secured Party and Debtor.

         5.      The unenforceability of any provision of this agreement will not affect the
  enforceability or validity of any other provision.

         6.      This agreement will be construed according to Texas law, without regard to
  choice-of-law rules of any jurisdiction.

          7.      Interest on the Obligation secured by this agreement will not exceed the
  maximum amount of nonusurious interest that may be contracted for, taken, reserved, charged,
  or received under law. Any interest in excess of that maximum amount will be credited on the
  principal of the Obligation or, if that has been paid, refunded. On any acceleration or required or
  permitted prepayment, any such excess will be canceled automatically as of the acceleration or
  prepayment or, if already paid, credited on the principal of the Obligation or, if the principal of
  the Obligation has been paid, refunded. This provision overrides any conflicting provisions in
  this and all other instruments concerning the Obligation.

         8.     In no event may this agreement secure payment of any debt subject to title IV of
  the Texas Finance Code or create a lien otherwise prohibited by law.

         9.      When the context requires, singular nouns and pronouns include the plural.




                                                    7
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 26 of
                                         53
  EER DIP
  12-6-20

        10.  Any term defined in sections 1.101 to 11.108 of the Texas Business and
  Commerce Code and not defined in this agreement has the meaning given to the term in the
  Code.

  This Security Agreement and the Note secured hereby is subject to the approval of the United
  States Bankruptcy Court For The Western District Of Texas San Antonio Division - Case NO.
  20-51780-RBK.

  This Security Agreement and the Note secured hereby is subject to the terms of that certain
  Intercreditor Agreement of even date herewith.


   DEBTOR
   Earth Energy Renewables LLC,
   Debtor in Possession

   By: __________________________________
   Jeffrey J. Wooley, Manager




                                                  8
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 27 of
                                         53




                             EXHIBIT 4
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 28 of
                                         53
  12-6-20
  DIP EER

                                      Intercreditor Agreement

  Date:          _____________, 2020

  Parties:        The Parties listed below have an interest in the Obligations in the percentages set
  forth next to their names:

                                 Participant                      Percentage

                   BOOTRUST – Custodian FBO Mark A
                   Edelman Traditional IRA                                     11.11%
                   David Craig                                                  3.70%
                   Gerald Gerstner                                              4.44%
                   Jack Goralink                                                2.96%
                   Mary Zahner                                                  1.48%
                   Peter Hempken                                                3.70%
                   Ted Bauer                                                    0.74%
                   J Tim O'Meara                                                2.96%
                   Paul Fouts                                                   4.44%
                   Greg Sundberg                                                3.70%
                   Stuart Shaw                                                 29.63%
                   Alan Nalle                                                   8.52%
                   John C Wooley, Jeffrey J Wooley                             22.59%


  Collateral:     Rights of the Parties to the property listed below as more particularly described
                  in the documentation for Borrower’s respective Obligations to each Party:

                 All of Debtor’s interest in the Pilot Plant constructed by Borrower for
                 the purpose of producing medium chain fatty acids and their
                 derivatives) located at 6150 Mumford Rd. Bryan, TX, 77807; and

                 All of Debtor’s interest in the intellectual property of Borrower,
                 provided however, that the interest of Lender shall be junior and
                 subordinate to the interests of Alan Nalle, John Spencer Cobb and Ara
                 EER Holdings, LLC.

                 and all replacements, substitutions and proceeds of that property.

  Obligations: That certain Promissory Note of even date herewith in the original principal sum
               of $675,000.00 from Earth Energy Renewables LLC (“Debtor”) to EER DIP
               Group (“Secured Party”).




                                                   1
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 29 of
                                         53
  12-6-20
  DIP EER

  It is expressly agreed that Alan Nalle, and John Spencer Cobb are the holders of other Notes
  from Debtor which are secured by liens including a Deed of Trust on the real property on which
  the Piot Plant referred to above is located and on the Intellectual Property which are not a part of
  this intercreditor Agreement.


  Borrower:      Earth Energy Renewables LLC, Debtor in Possession

  The Parties acknowledge that their respective ownership of the Obligations are of equal dignity
  and are all secured by security interests in the collateral.

  The Parties hereby agree that they will each notify the other of any defaults concerning the
  Obligations and that they will cooperate with regard to any action taken against the Collateral.

  The general terms and conditions set forth in Exhibit A (the “General Terms and Conditions”)
  are incorporated into these Terms and Conditions by reference in their entirety. If there is a
  conflict between these Terms and Conditions and the General Terms and Conditions, these
  Terms and Conditions shall govern. Unless defined in these Terms and Conditions, capitalized
  terms used in the General Terms and Conditions shall have the meanings ascribed to them in
  these Terms and Conditions.

  Governance
  The Parties hereby agree that all decisions regarding the Collateral and any action to be taken
  regarding it shall be made by all the Parties as a group. The Parties further agree that no
  individual action regarding the Collateral shall be allowed and that any such individual action
  shall be void.

  The parties acknowledge that Mark Edelman ( hereinafter “Lead Lender”) is hereby designated
  by the Lenders as the lead lender and shall have all of the rights and privileges set forth in this
  agreement. Notwithstanding any other provision of this agreement it is understood and agreed by
  the parties that Lead Lender is to be the lead lender with regard to all decisions made by the
  Lenders as a group and shall accordingly have a 51% voting majority on any decisions which the
  Parties make as a group. To the extent of making any decision for which a vote of the remaining
  Lenders is necessary, as between themselves the remaining Lenders shall be entitled to one vote
  for each dollar advanced.

  This Agreement, the Security Agreement and the Note secured thereby are subject to the
  approval of the United States Bankruptcy Court For The Western District Of Texas San Antonio
  Division - Case NO. 20-51780-RBK.


  Signature Page Follows
                                                   2
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 30 of
                                         53
  12-6-20
  DIP EER

  The Participants may execute this Agreement in counterparts by signing a signature page in the
  form set out below.

  Intercreditor Agreement Signature Page

  The undersigned hereby agrees to participate in the intercreditor agreement dated _________
  regarding the EER DIP Group in the following amount$ _______________.




   Signature: ________________________________
   Printed Name: _____________________________


   Address: __________________________________
            ___________________________________
            ___________________________________
   Telephone: _______________________________


   Email: ______________________________


   Date: ______________________________




                                                 3
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 31 of
                                         53
  12-6-20
  DIP EER

                                               Exhibit A

                                   General Terms and Conditions

  Information Sharing.

  In the event that either Party shall receive possession or control of any books and records which
  contain information identifying or pertaining to any of the Collateral or the Borrower in which
  the other Party has been granted a lien, it shall notify the other Party that it has received such
  books and records and shall, as promptly as practicable thereafter, make available to the other
  Party duplicate copies of such books and records in the same form as the original. The failure of
  either Party to share information shall not create a cause of action against the Party failing to
  share information.

  Notices of Defaults.

  The Parties agree to endeavor to give to the other copies of any notice of the occurrence of a
  default, respectively, simultaneously with the sending of such notice to Borrower, but the failure
  to do so shall not affect the validity of such notice or create a cause of action against the Party
  failing to give such notice or create any claim or right on behalf of any third party. The sending
  or receipt of such notice shall not obligate the recipient to cure such default.


  Distribution of Collateral
  All proceeds of Collateral resulting from any enforcement action, the closing of the sale of any
  of the Collateral or hazard or other insurance claims when, in any such case, a default or event of
  default has occurred and is then continuing shall be distributed in accordance with ratio of the
  outstanding obligations to each Party.

  Modifications and Waivers.

  Any modification or waiver of any provision of this Agreement, or any consent to any departure
  by either Party from the terms hereof, shall not be effective in any event unless the same is in
  writing and signed by the Parties, and then such modification, waiver or consent shall be
  effective only in the specific instance and for the specific purpose given.

  Amendments to Financing Arrangements or to this Agreement.

  The Parties shall each endeavor to notify the other Party of any material amendment or
  modification of their respective loan documents, but the failure to do so shall not create a cause
  of action against the Party failing to give such notice or create any claim or right on behalf of the
  other Party. The Parties shall, upon request of the other Party, provide copies of all such
  modifications or amendments and copies of all other documentation relevant to the Collateral.



                                                    4
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 32 of
                                         53
  12-6-20
  DIP EER

  Rights to Purchase
  In the event of a default by Borrower if either party as an alternative to enforcing the obligation
  shall have the right, exercisable by written notice given not later than thirty (30) days after the
  date of delivery of a notice of default to purchase the Obligation of the other Party and all of the
  right, title and interest of other Party for a purchase price equal to the amount that would be
  required to cause the non exercising Party’s Obligation to be paid in full as of the closing date.

  General

   (a)   No warranties of any kind are given with respect to the Obligations disclosed under this
         Agreement or any use thereof, except as may be otherwise agreed in writing.

   (b)   This Agreement will not create any obligation on the part of a party to enter into a business
         relationship with the other party other than a expressed herein. Nothing in this Agreement
         will be construed as creating a joint venture, partnership or employment relationship.

   (c)   This Agreement is not assignable and is personal to the parties except with the prior written
         consent of the other party.

   (d)   This Agreement supersedes all prior discussions and writings, and constitutes the entire
         agreement between the parties, with respect to the subject matter hereof. No waiver or
         modification of this Agreement will be binding upon either party unless made in writing
         and signed by a duly authorized representative of such party and no failure or delay in
         enforcing any right will be deemed a waiver.

  (e)    Each of the parties will from time to time execute and deliver all such further documents
         and instruments and do all acts and things as the other party may reasonably require in
         order to effectively carry out, better document, or perfect the full intent and meaning of
         this Agreement.

   (f)   In the event that any of the provisions of this Agreement will be held by a court or other
         tribunal of competent jurisdiction to be unenforceable, the remaining portions hereof will
         remain in full force and effect.

   (g)   The substantive laws of the State of Texas (and not its conflicts of law principles or any
         conflicting provision or rule that would require the law of any other jurisdiction be applied)
         govern all matters arising out of, or relating to, this Agreement and all of the transactions
         it contemplates, including without limitation its validity, interpretation, construction,
         performance and enforcement;

   (h)   Headings are solely for convenience of reference and are not part of, and may not be used
         to construe, this Agreement. Terms in the singular shall include terms in the plural and
         vice-versa. The term “or” is used in the inclusive sense and means “and/or” unless
         otherwise specified.

   (i)   Notices. Any notice required or desired to be served, given or delivered hereunder shall be
         in writing (including facsimile or email transmission), and shall be deemed to have been

                                                    5
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 33 of
                                         53
  12-6-20
  DIP EER

        validly served, given or delivered upon the earlier of (a) personal delivery to the address
        set forth below; (b) in the case of mailed notice, five (5) days after deposit in the United
        States mails, with proper postage for certified mail, return receipt requested, prepaid, or in
        the case of notice by Federal Express or other reputable overnight courier service, one (1)
        Business Day after delivery to such courier service; and (c) in the case of facsimile
        transmission, upon transmission with confirmation of receipt, in any such case addressed
        to the party as set forth below.




                                                  6
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 34 of
                                         53




                                      PROPOSED ORDER




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

  IN RE:                                          §
                                                  §     CASE NO. 20-51780-RBK
  EARTH ENERGY RENEWABLES, LLC                    §
                                                  §     CHAPTER 11
                                                  §     SUBCHAPTER V
  DEBTOR                                          §

           ORDER GRANTING DEBTOR’S MOTION TO INCUR SECURED DEBT
                        PURSUANT TO 11 U.S.C. § 364(C)

         On this day, at San Antonio, Texas, came before the Court for expedited hearing the

  Debtor’s Motion to Incur Secured Debt pursuant to 11 U.S.C. § 364(c) (the “Motion”), filed in

  this Chapter 11 proceeding by the Debtor-in-Possession, Earth Energy Renewables, LLC, (the

  “Debtor”). The Debtor appeared through its attorney of record, Frank B. Lyon. Other parties in

  interest appeared, as announced on the record in open Court.




                                                                                              1
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 35 of
                                         53



          The Court finds, based upon the representations of Debtor’s counsel, that notice is proper

  in that a copy of the Motion, together with notice of the time, date and place of the expedited

  hearing on the Motion, was served upon each of the parties entitled to notice under Title 11,

  United States Code, the Federal Rules of Bankruptcy Procedure and the Local Rules of this

  Court. The Court further finds that no objections to the Motion were filed by any person and no

  party appeared in opposition to the Motion.

          Having considered the Motion and the evidence and arguments of counsel, the Court

  finds: that the Motion is proper; that it is critical to the operation of the Debtor’s business, and to

  the Debtor’s reorganization efforts, that it be permitted to incur secured debt pursuant to 11

  U.S.C. § 364(c)(2) and (3) in the amount of $675,000.00 on the terms that are set forth in the

  Motion.

          IT IS THEREFORE ORDERED that the Motion is hereby GRANTED, and the Debtor is

  hereby authorized to incur secured debt pursuant to 11 U.S.C. § 364(c)(2) and (3) on the forms

  attached hereto as Exhibit A.

                                                  ###




  This Order was prepared and submitted by
  Frank B. Lyon
  TWO FAR WEST PLAZA, Suite 170
  Austin, Texas 78731
  512-345-8964 / Fax 512-647-0047
  frank@franklyon.com




                                                                                                       2
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 36 of
                                         53




      !
      !
      !
      !
      !
      !
      !
      !
                                "#$%&%'!!
                                   (!!
      !
      !
                                         !
                                         !
                                         !
                                         !
                                         !
                                         !
                                         !
                                         !
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 37 of
                                         53
  EER DIP
  Rev 12-6-20

                                           Promissory Note


  Date:          ____________, 2020

  Borrower:      Earth Energy Renewables LLC, Debtor in Possession

  Borrower’s Mailing Address:                           Box 2185, Canyon Lake,
                                                        Comal County, Texas 78133

  Lender:        EER DIP Group

  Place for Payment:             C/O Frank Lyon
                                 3508 Far West Blvd.
                                 Austin TX 78731

  Principal Amount:       $675,000.00

  Annual Interest Rate:          8% per annum

  Annual Interest Rate on Matured, Unpaid Amounts:              18% per annum.

  Terms of Payment (principal and interest):

          All outstanding principal and any accrued and unpaid interest are due and payable on the
          earlier of six (6) months from first funding or one (1) month following entry of a final
          order confirming Debtor’s plan of reorganization in Case NO. 20-51780-RBK - United
          States Bankruptcy Court For The Western District of Texas, San Antonio Division.

  Prepayment:

          This Note may be prepaid at any time without penalty or charge.

  Security for Payment:

          This note is secured by the Pilot Plant constructed by Borrower for the purpose of
          producing medium chain fatty acids and their derivatives) located at 6150 Mumford Rd.
          Bryan TX, 77807.

          This note is further secured by the intellectual property of Borrower, provided however,
          that the interest of Lender shall be junior and subordinate to the interests of Alan Nalle,
          John Spencer Cobb and Ara EER Holdings, LLC.

         Borrower promises to pay to the order of Lender the Principal Amount plus interest at the
  Annual Interest Rate. This note is payable at the Place for Payment and according to the Terms
  of Payment. All unpaid amounts are due by the Maturity Date. After maturity, Borrower



                                                    1
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 38 of
                                         53
  EER DIP
  Rev 12-6-20

  promises to pay any unpaid principal balance plus interest at the Annual Interest Rate on
  Matured, Unpaid Amounts.

          Notwithstanding any other provision of this note, in the event of a default, before
  exercising any of Lender’s remedies under this note or any deed of trust or security agreement
  securing it, Lender will first give Borrower written notice of default and Borrower will have ten
  days after notice is given in which to cure the default. If the default is not cured ten days after
  notice, Borrower and each surety, endorser, and guarantor waive all demand for payment,
  presentation for payment, notice of intention to accelerate maturity, notice of acceleration of
  maturity, protest, and notice of protest, to the extent permitted by law.

          If Borrower defaults in the payment of this note or in the performance of any obligation
  in any instrument securing or collateral to this note, Lender may declare the unpaid principal
  balance, earned interest, and any other amounts owed on the note immediately due. Borrower
  and each surety, endorser, and guarantor waive all demand for payment, presentation for
  payment, notice of intention to accelerate maturity, notice of acceleration of maturity, protest,
  and notice of protest, to the extent permitted by law.

          Borrower also promises to pay reasonable attorney’s fees and court and other costs if this
  note is placed in the hands of an attorney to collect or enforce the note. These expenses will bear
  interest from the date of advance at the Annual Interest Rate on Matured, Unpaid Amounts.
  Borrower will pay Lender these expenses and interest on demand at the Place for Payment.
  These expenses and interest will become part of the debt evidenced by the note and will be
  secured by any security for payment.

          Subject to Lenders prior right to convert as set forth above, Borrower may prepay this
  note in any amount at any time before the Maturity Date without penalty or premium. In the
  event Borrower desires to prepay, Borrower shall give Lender 10 days prior notice.

           Interest on the debt evidenced by this note will not exceed the maximum rate or amount
  of nonusurious interest that may be contracted for, taken, reserved, charged, or received under
  law. Any interest in excess of that maximum amount will be credited on the Principal Amount
  or, if the Principal Amount has been paid, refunded. On any acceleration or required or permitted
  prepayment, any excess interest will be canceled automatically as of the acceleration or
  prepayment or, if the excess interest has already been paid, credited on the Principal Amount or,
  if the Principal Amount has been paid, refunded. This provision overrides any conflicting
  provisions in this note and all other instruments concerning the debt.

         Each Borrower is responsible for all obligations represented by this note.

         When the context requires, singular nouns and pronouns include the plural.

           If any provision of this note conflicts with any provision of a loan agreement, deed of
  trust, or security agreement of the same transaction between Lender and Borrower, the
  provisions of the loan agreement/deed of trust/security agreement will govern to the extent of the
  conflict.



                                                   2
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 39 of
                                         53
  EER DIP
  Rev 12-6-20


  Choice of Law
         This note will be construed under the laws of the state of Texas, without regard to choice-
  of-law rules of any jurisdiction.

     BORROWER ACKNOWLEDGES THAT THE LENDER HAS MADE NO
     REPRESENTATION THAT THE LENDER WILL REFINANCE THE
     INDEBTEDNESS EVIDENCED HEREBY OR EXTEND CREDIT, AT MATURITY
     OF THIS NOTE OR OTHERWISE, TO BORROWER, ANY GUARANTOR OF THIS
     NOTE OR ANY OTHER PARTY CONNECTED IN ANY WAY WITH THIS NOTE.
     THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
     AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
     CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT OF THE
     PARTIES. ANY AMENDMENT OR MODIFICATION OF THIS NOTE SHALL BE IN
     WRITING AND SIGNED BY THE PARTY BOUND THEREBY.


  This Note is subject to the approval of the United States Bankruptcy Court For The Western
  District Of Texas San Antonio Division - Case NO. 20-51780-RBK.

  This Note is subject to the terms of that certain Intercreditor Agreement of even date herewith.

   BORROWER
   Earth Energy Renewables LLC


   By: ________________________________
          Jeffrey J. Wooley
          Manager




                                                  3
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 40 of
                                         53
  12-6-20
  DIP EER

                                      Intercreditor Agreement

  Date:          _____________, 2020

  Parties:        The Parties listed below have an interest in the Obligations in the percentages set
  forth next to their names:

                                 Participant                      Percentage

                   BOOTRUST – Custodian FBO Mark A
                   Edelman Traditional IRA                                     11.11%
                   David Craig                                                  3.70%
                   Gerald Gerstner                                              4.44%
                   Jack Goralink                                                2.96%
                   Mary Zahner                                                  1.48%
                   Peter Hempken                                                3.70%
                   Ted Bauer                                                    0.74%
                   J Tim O'Meara                                                2.96%
                   Paul Fouts                                                   4.44%
                   Greg Sundberg                                                3.70%
                   Stuart Shaw                                                 29.63%
                   Alan Nalle                                                   8.52%
                   John C Wooley, Jeffrey J Wooley                             22.59%


  Collateral:     Rights of the Parties to the property listed below as more particularly described
                  in the documentation for Borrower’s respective Obligations to each Party:

                 All of Debtor’s interest in the Pilot Plant constructed by Borrower for
                 the purpose of producing medium chain fatty acids and their
                 derivatives) located at 6150 Mumford Rd. Bryan, TX, 77807; and

                 All of Debtor’s interest in the intellectual property of Borrower,
                 provided however, that the interest of Lender shall be junior and
                 subordinate to the interests of Alan Nalle, John Spencer Cobb and Ara
                 EER Holdings, LLC.

                 and all replacements, substitutions and proceeds of that property.

  Obligations: That certain Promissory Note of even date herewith in the original principal sum
               of $675,000.00 from Earth Energy Renewables LLC (“Debtor”) to EER DIP
               Group (“Secured Party”).




                                                   1
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 41 of
                                         53
  12-6-20
  DIP EER

  It is expressly agreed that Alan Nalle, and John Spencer Cobb are the holders of other Notes
  from Debtor which are secured by liens including a Deed of Trust on the real property on which
  the Piot Plant referred to above is located and on the Intellectual Property which are not a part of
  this intercreditor Agreement.


  Borrower:      Earth Energy Renewables LLC, Debtor in Possession

  The Parties acknowledge that their respective ownership of the Obligations are of equal dignity
  and are all secured by security interests in the collateral.

  The Parties hereby agree that they will each notify the other of any defaults concerning the
  Obligations and that they will cooperate with regard to any action taken against the Collateral.

  The general terms and conditions set forth in Exhibit A (the “General Terms and Conditions”)
  are incorporated into these Terms and Conditions by reference in their entirety. If there is a
  conflict between these Terms and Conditions and the General Terms and Conditions, these
  Terms and Conditions shall govern. Unless defined in these Terms and Conditions, capitalized
  terms used in the General Terms and Conditions shall have the meanings ascribed to them in
  these Terms and Conditions.

  Governance
  The Parties hereby agree that all decisions regarding the Collateral and any action to be taken
  regarding it shall be made by all the Parties as a group. The Parties further agree that no
  individual action regarding the Collateral shall be allowed and that any such individual action
  shall be void.

  The parties acknowledge that Mark Edelman ( hereinafter “Lead Lender”) is hereby designated
  by the Lenders as the lead lender and shall have all of the rights and privileges set forth in this
  agreement. Notwithstanding any other provision of this agreement it is understood and agreed by
  the parties that Lead Lender is to be the lead lender with regard to all decisions made by the
  Lenders as a group and shall accordingly have a 51% voting majority on any decisions which the
  Parties make as a group. To the extent of making any decision for which a vote of the remaining
  Lenders is necessary, as between themselves the remaining Lenders shall be entitled to one vote
  for each dollar advanced.

  This Agreement, the Security Agreement and the Note secured thereby are subject to the
  approval of the United States Bankruptcy Court For The Western District Of Texas San Antonio
  Division - Case NO. 20-51780-RBK.


  Signature Page Follows
                                                   2
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 42 of
                                         53
  12-6-20
  DIP EER

  The Participants may execute this Agreement in counterparts by signing a signature page in the
  form set out below.

  Intercreditor Agreement Signature Page

  The undersigned hereby agrees to participate in the intercreditor agreement dated _________
  regarding the EER DIP Group in the following amount$ _______________.




   Signature: ________________________________
   Printed Name: _____________________________


   Address: __________________________________
            ___________________________________
            ___________________________________
   Telephone: _______________________________


   Email: ______________________________


   Date: ______________________________




                                                 3
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 43 of
                                         53
  12-6-20
  DIP EER

                                               Exhibit A

                                   General Terms and Conditions

  Information Sharing.

  In the event that either Party shall receive possession or control of any books and records which
  contain information identifying or pertaining to any of the Collateral or the Borrower in which
  the other Party has been granted a lien, it shall notify the other Party that it has received such
  books and records and shall, as promptly as practicable thereafter, make available to the other
  Party duplicate copies of such books and records in the same form as the original. The failure of
  either Party to share information shall not create a cause of action against the Party failing to
  share information.

  Notices of Defaults.

  The Parties agree to endeavor to give to the other copies of any notice of the occurrence of a
  default, respectively, simultaneously with the sending of such notice to Borrower, but the failure
  to do so shall not affect the validity of such notice or create a cause of action against the Party
  failing to give such notice or create any claim or right on behalf of any third party. The sending
  or receipt of such notice shall not obligate the recipient to cure such default.


  Distribution of Collateral
  All proceeds of Collateral resulting from any enforcement action, the closing of the sale of any
  of the Collateral or hazard or other insurance claims when, in any such case, a default or event of
  default has occurred and is then continuing shall be distributed in accordance with ratio of the
  outstanding obligations to each Party.

  Modifications and Waivers.

  Any modification or waiver of any provision of this Agreement, or any consent to any departure
  by either Party from the terms hereof, shall not be effective in any event unless the same is in
  writing and signed by the Parties, and then such modification, waiver or consent shall be
  effective only in the specific instance and for the specific purpose given.

  Amendments to Financing Arrangements or to this Agreement.

  The Parties shall each endeavor to notify the other Party of any material amendment or
  modification of their respective loan documents, but the failure to do so shall not create a cause
  of action against the Party failing to give such notice or create any claim or right on behalf of the
  other Party. The Parties shall, upon request of the other Party, provide copies of all such
  modifications or amendments and copies of all other documentation relevant to the Collateral.



                                                    4
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 44 of
                                         53
  12-6-20
  DIP EER

  Rights to Purchase
  In the event of a default by Borrower if either party as an alternative to enforcing the obligation
  shall have the right, exercisable by written notice given not later than thirty (30) days after the
  date of delivery of a notice of default to purchase the Obligation of the other Party and all of the
  right, title and interest of other Party for a purchase price equal to the amount that would be
  required to cause the non exercising Party’s Obligation to be paid in full as of the closing date.

  General

   (a)   No warranties of any kind are given with respect to the Obligations disclosed under this
         Agreement or any use thereof, except as may be otherwise agreed in writing.

   (b)   This Agreement will not create any obligation on the part of a party to enter into a business
         relationship with the other party other than a expressed herein. Nothing in this Agreement
         will be construed as creating a joint venture, partnership or employment relationship.

   (c)   This Agreement is not assignable and is personal to the parties except with the prior written
         consent of the other party.

   (d)   This Agreement supersedes all prior discussions and writings, and constitutes the entire
         agreement between the parties, with respect to the subject matter hereof. No waiver or
         modification of this Agreement will be binding upon either party unless made in writing
         and signed by a duly authorized representative of such party and no failure or delay in
         enforcing any right will be deemed a waiver.

  (e)    Each of the parties will from time to time execute and deliver all such further documents
         and instruments and do all acts and things as the other party may reasonably require in
         order to effectively carry out, better document, or perfect the full intent and meaning of
         this Agreement.

   (f)   In the event that any of the provisions of this Agreement will be held by a court or other
         tribunal of competent jurisdiction to be unenforceable, the remaining portions hereof will
         remain in full force and effect.

   (g)   The substantive laws of the State of Texas (and not its conflicts of law principles or any
         conflicting provision or rule that would require the law of any other jurisdiction be applied)
         govern all matters arising out of, or relating to, this Agreement and all of the transactions
         it contemplates, including without limitation its validity, interpretation, construction,
         performance and enforcement;

   (h)   Headings are solely for convenience of reference and are not part of, and may not be used
         to construe, this Agreement. Terms in the singular shall include terms in the plural and
         vice-versa. The term “or” is used in the inclusive sense and means “and/or” unless
         otherwise specified.

   (i)   Notices. Any notice required or desired to be served, given or delivered hereunder shall be
         in writing (including facsimile or email transmission), and shall be deemed to have been

                                                    5
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 45 of
                                         53
  12-6-20
  DIP EER

        validly served, given or delivered upon the earlier of (a) personal delivery to the address
        set forth below; (b) in the case of mailed notice, five (5) days after deposit in the United
        States mails, with proper postage for certified mail, return receipt requested, prepaid, or in
        the case of notice by Federal Express or other reputable overnight courier service, one (1)
        Business Day after delivery to such courier service; and (c) in the case of facsimile
        transmission, upon transmission with confirmation of receipt, in any such case addressed
        to the party as set forth below.




                                                  6
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 46 of
                                         53
  EER DIP
  12-6-20

                                            Security Agreement

  Date: _____________, 2020

  Debtor:          Earth Energy Renewables :LLC Debtor in Possession

  Debtor’s Mailing Address:          Box 2185,
                                     Canyon Lake, Comal County, Texas 78133

  Secured Party:           EER DIP Group

  Secured Party’s Mailing Address:         C/O Ken Richey
                                           1910 Justin Lane
                                           Austin Texas 78757

  Classification of Collateral: Equipment and General Intangibles

  Collateral:

          All of Debtor’s interest in the Pilot Plant constructed by Borrower for the
          purpose of producing medium chain fatty acids and their derivatives) located
          at 6150 Mumford Rd. Bryan, TX, 77807; and

          All of Debtor’s interest in the intellectual property of Borrower, provided
          however, that the interest of Lender shall be junior and subordinate to the
          interests of Alan Nalle, John Spencer Cobb and Ara EER Holdings, LLC;

          and all replacements, substitutions and proceeds of that property.

  Obligation

                   That certain Promissory Note of even date herewith in the original principal sum
                   of $675,000.00 from Debtor to Secured Party.

          Other debt/Future advances:       The security interest also secures all other present and
                                            future debts and liabilities of Debtor and/or Obligor to
                                            Secured Party, including future advances.


  Debtor’s Representations Concerning Debtor and Locations:

          Debtor’s principal place of business: P.O. Box 2185, Canyon Lake, TX 78133
          Pilot Plant: 4150 Mumford Rd., Bryan, Brazos County, TX 77807


          Debtor’s federal tax identification number is :         XX-XXXXXXX



                                                      1
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 47 of
                                         53
  EER DIP
  12-6-20


         Debtor’s records concerning the Collateral are located at
                Box 2185, Canyon Lake, TX 78133 and
                6150Mumford Rd, Bryan TX 77807

          Debtor grants to Secured Party a security interest in the Collateral and all its proceeds to
  secure the Obligation and all renewals, modifications, and extensions of the Obligation. Debtor
  authorizes Secured Party to file a financing statement describing the Collateral.

  A.     Debtor represents and warrants the following:

          1.     No financing statement covering the Collateral is filed in any public office except
  with respect to U.S. Patent No. 10,662,447.

          2.     Debtor owns the Collateral and has the authority to grant this security interest,
  free from any setoff, claim, restriction, security interest, or encumbrance except liens for taxes
  not yet due.

         3.     All information about Debtor’s financial condition is or will be accurate when
  provided to Secured Party.

          4.     An accurate copy of Debtor’s Company Agreement has been delivered to Secured
  Party. There are no changes to the Company Agreement not reflected in the copy delivered to
  Secured Party.

          5.     Debtor has obtained the written consent of all persons required under the
  Company Agreement or otherwise to authorize the security interest created by this agreement
  and Secured Party’s exercise of its rights hereunder. On request of Secured Party, Debtor will
  deliver to Secured Party an executed original of that consent.

          6.    Granting of the lien contemplated hereunder is subject to approval by the United
  States Bankruptcy Court for the Western District of Texas, San Antonio Division, in Case No.
  20-51780-rbk.

  B.     Debtor agrees to—

          1.      Defend the Collateral against all claims adverse to Secured Party’s interest; pay
  all taxes imposed on the Collateral; keep the Collateral free from liens, except for liens of record
  and those in favor of Secured Party or for taxes not yet due; keep the Collateral in Debtor’s
  possession and ownership except as otherwise provided in this agreement; maintain the
  Collateral in good condition; and protect the Collateral against waste, except for ordinary wear
  and tear.


          2.      Insure the collateral in accord with Secured Party's reasonable requirements regarding
  choice of carrier, casualties insured against, and amount of coverage. Policies will be written in favor



                                                     2
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 48 of
                                         53
  EER DIP
  12-6-20

  of Debtor and Secured Party according to their respective interests or according to Secured Party's
  other requirements. All policies will provide that Secured Party will receive at least ten days' notice
  before cancellation, and the policies or certificates evidencing them will be provided to Secured Party
  when issued. Debtor assumes all risk of loss and damage to the collateral to the extent of any
  deficiency in insurance coverage. Debtor irrevocably appoints Secured Party as attorney-in-fact to
  collect any return, unearned premiums, and proceeds of any insurance on the collateral and to endorse
  any draft or check deriving from the policies and made payable to the Debtor.

          3.     Pay all Secured Party’s expenses, including reasonable attorney’s fees, incurred to
  obtain, preserve, perfect, defend, and enforce this agreement or the Collateral and to collect or
  enforce the Obligation. These expenses will bear interest from the date of advance at the rate
  stated in the Note for matured, unpaid amounts and are payable on demand at the place where the
  Obligation is payable. These expenses and interest are part of the Obligation and are secured by
  this agreement.

         4.      Sign and deliver to Secured Party any documents or instruments that Secured
  Party considers necessary to obtain, maintain, and perfect this security interest in the Collateral.

          5.       Notify Secured Party immediately of any event of default and of any material
  change (a) in the Collateral, (b) in Debtor’s Mailing Address, (c) in the location of any
  Collateral, (d) in any other representation or warranty in this agreement, and (e) that may affect
  this security interest, and of any change (f) in Debtor’s name and (g) of any location set forth
  above to another state.

         6.      Use the Collateral primarily according to the stated classification.

          7.     Maintain accurate records of the Collateral at the address set forth above; furnish
  Secured Party any requested information related to the Collateral; and permit Secured Party to
  inspect and copy all records relating to the Collateral.

        8.       Perform all obligations to be performed by Debtor under the Company
  Agreement.

        9.     Notify Secured Party of any default known to Debtor of any other person under
  the Company Agreement and of any notice of default given under the Company Agreement.

          10.    Enforce the obligations of other persons under the Company Agreement and at
  Secured Party’s request, at Debtor’s expense, take action requested by Secured Party to enforce
  the obligations of other persons and exercise the rights of Debtor under the Company
  Agreement.

  C.     Debtor agrees not to—

          1.     Sell, transfer, or encumber any of the Collateral without Secured Party’s prior,
  written consent or order of the United States Bankruptcy Court for the Western District of Texas,
  San Antonio Division, in Case No. 20-51780-rbk.



                                                    3
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 49 of
                                         53
  EER DIP
  12-6-20

          2.      Change its name or jurisdiction of organization, merge or consolidate with any
  person, or convert to a different entity without notifying Secured Party in advance and taking
  action to continue the perfected status of the security interest in the Collateral.

         3.      Consent to or approve any modification of the Company Agreement.

         4.      Compromise or reduce any payment or distribution to be made to Debtor on the
  Collateral.

  D.     Secured Party Not Liable

         Debtor remains liable under the Company Agreement for all its obligations thereunder.
  Secured Party has no liability thereunder because of this agreement. Secured Party is not liable,
  because of this agreement, for any obligation of Debtor under the Company Agreement.

  E.     Default and Remedies

         1.      A default exists if—

                 a.     Debtor, Obligor, or any secondary obligor fails to timely pay or perform
                        any obligation or covenant in any written agreement between Secured
                        Party and any of Debtor, Obligor, or secondary obligor;

                 b.     any warranty, covenant, or representation in this agreement or in any other
                        written agreement between Secured Party and any of Debtor, Obligor, or
                        secondary obligor is materially false when made;

                 c.     a receiver is appointed for Debtor, Obligor, any secondary obligor, or any
                        Collateral;

                 d.     any Collateral is assigned for the benefit of creditors;

                 e.     a bankruptcy or insolvency proceeding is commenced by Debtor, the
                        Company, a partnership in which Debtor is a general partner, Obligor, or
                        any secondary obligor;

                 f.     a bankruptcy or insolvency proceeding is commenced against Debtor, the
                        Company, a partnership in which Debtor is a general partner, Obligor, or
                        any secondary obligor, and the proceeding continues without dismissal for
                        sixty days, the party against whom the proceeding is commenced admits
                        the material allegations of the petition against it, or an order for relief is
                        entered;

                 g.     any of the following parties is dissolved, begins to wind up its affairs, is
                        authorized to dissolve or wind up its affairs by its governing body or
                        persons, or any event occurs or condition exists that permits the



                                                   4
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 50 of
                                         53
  EER DIP
  12-6-20

                         dissolution or winding up of the affairs of any of the following parties:
                         Debtor; the Company; a partnership of which Debtor is a general partner;
                         Obligor; or any secondary obligor; or

                 h.      any Collateral is impaired by loss, theft, damage, levy and execution,
                         issuance of an official writ or order of seizure, or destruction, unless it is
                         promptly replaced with collateral of like kind and quality or restored to its
                         former condition.

         2.    If a default exists, Secured Party may, subject to order of the United States
         Bankruptcy Court for the Western District of Texas, San Antonio Division, in Case No.
         20-51780-rbk:
  —
                 a.      demand, collect, convert, redeem, settle, compromise, receipt for, realize
                         on, sue for, and adjust the Collateral either in Secured Party’s or Debtor’s
                         name, as Secured Party desires, or take control of any proceeds of the
                         Collateral and apply the proceeds against the Obligation;

                 b.      take possession of any Collateral not already in Secured Party’s
                         possession, without demand or legal process, and for that purpose Debtor
                         grants Secured Party the right to enter any premises where the Collateral
                         may be located;

                 c.      without taking possession, sell, lease, or otherwise dispose of the
                         Collateral at any public or private sale in accordance with law;

                 d.      exercise any rights and remedies granted by law or this agreement;

                 e.      notify obligors on the Collateral to pay Secured Party directly;

                 f.      as Debtor’s agent, make any endorsements in Debtor’s name and on
                         Debtor’s behalf of any proceeds of the Collateral; and

                 g.      exercise and enforce all rights, including voting rights, available to an
                         owner of the Collateral.

          3.     Foreclosure of this security interest by suit does not limit Secured Party’s
  remedies, including the right to sell the Collateral under the terms of this agreement. Secured
  Party may exercise all remedies at the same or different times, and no remedy is a defense to any
  other. Secured Party’s rights and remedies include all those granted by law and those specified in
  this agreement.

           4.    Secured Party’s delay in exercising, partial exercise of, or failure to exercise any
  of its remedies or rights does not waive Secured Party’s rights to subsequently exercise those
  remedies or rights. Secured Party’s waiver of any default does not waive any other default by
  Debtor. Secured Party’s waiver of any right in this agreement or of any default is binding only if



                                                    5
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 51 of
                                         53
  EER DIP
  12-6-20

  it is in writing. Secured Party may remedy any default without waiving it.

          5.      Secured Party has no obligation to clean or otherwise prepare the Collateral for
  sale.

           6.      Secured Party has no obligation to collect any of the Collateral and is not liable
  for failure to collect any of the Collateral, for failure to preserve any right pertaining to the
  Collateral, or for any act or omission on the part of Secured Party or Secured Party’s officers,
  agents, or employees, except willful misconduct.

          7.      Secured Party has no obligation to satisfy the Obligation by attempting to collect
  the Obligation from any other person liable for it. Secured Party may release, modify, or waive
  any collateral provided by any other person to secure any of the Obligation. If Secured Party
  attempts to collect the Obligation from any other person liable for it or releases, modifies, or
  waives any collateral provided by any other person, that will not affect Secured Party’s rights
  against Debtor. Debtor waives any right Debtor may have to require Secured Party to pursue any
  third person for any of the Obligation.

         8.      If Secured Party must comply with any applicable state or federal law
  requirements in connection with a disposition of the Collateral, such compliance will not be
  considered to adversely affect the commercial reasonableness of a sale of the Collateral.

         9.       Secured Party may sell the Collateral without giving any warranties as to the
  Collateral. Secured Party may specifically disclaim any warranties of title or the like. This
  procedure will not be considered to adversely affect the commercial reasonableness of a sale of
  the Collateral.

          10.    If Secured Party sells any of the Collateral on credit, Debtor will be credited only
  with payments actually made by the purchaser and received by Secured Party for application to
  the indebtedness of the purchaser. If the purchaser fails to pay for the Collateral, Secured Party
  may resell the Collateral and Debtor will be credited with the proceeds of the sale.

          11.    If Secured Party purchases any of the Collateral being sold, Secured Party may
  pay for the Collateral by crediting the purchase price against the Obligation.

          12.     Secured Party has no obligation to marshal any assets in favor of Debtor or
  against or in payment of the Note, any of the Other Obligation[s], or any other obligation owed
  to Secured Party by Debtor or any other person.

         13.     If the Collateral is sold after default, recitals in the bill of sale or transfer will be
  prima facie evidence of their truth and all prerequisites to the sale specified by this agreement
  and by law will be presumed satisfied.

  F.      General

          1.      Notice is reasonable if it is mailed, postage prepaid, to Debtor at Debtor’s Mailing



                                                      6
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 52 of
                                         53
  EER DIP
  12-6-20

  Address at least ten days before any public sale or ten days before the time when the Collateral
  may be otherwise disposed of without further notice to Debtor.

          2.      This security interest will neither affect nor be affected by any other security for
  any of the Obligation. Neither extensions of any of the Obligation nor releases of any of the
  Collateral will affect the priority or validity of this security interest.

         3.       This agreement binds, benefits, and may be enforced by the successors in interest
  of Secured Party and will bind all persons who become bound as debtors to this agreement.
  Assignment of any part of the Obligation and Secured Party’s delivery of any part of the
  Collateral will fully discharge Secured Party from responsibility for that part of the Collateral. If
  such an assignment is made, Debtor will render performance under this agreement to the
  assignee. Debtor waives and will not assert against any assignee any claims, defenses, or setoffs
  that Debtor could assert against Secured Party except defenses that cannot be waived. All
  representations, warranties, and obligations are joint and several as to each Debtor.

         4.     This agreement may be amended only by an instrument in writing signed by
  Secured Party and Debtor.

         5.      The unenforceability of any provision of this agreement will not affect the
  enforceability or validity of any other provision.

         6.      This agreement will be construed according to Texas law, without regard to
  choice-of-law rules of any jurisdiction.

          7.      Interest on the Obligation secured by this agreement will not exceed the
  maximum amount of nonusurious interest that may be contracted for, taken, reserved, charged,
  or received under law. Any interest in excess of that maximum amount will be credited on the
  principal of the Obligation or, if that has been paid, refunded. On any acceleration or required or
  permitted prepayment, any such excess will be canceled automatically as of the acceleration or
  prepayment or, if already paid, credited on the principal of the Obligation or, if the principal of
  the Obligation has been paid, refunded. This provision overrides any conflicting provisions in
  this and all other instruments concerning the Obligation.

         8.     In no event may this agreement secure payment of any debt subject to title IV of
  the Texas Finance Code or create a lien otherwise prohibited by law.

         9.      When the context requires, singular nouns and pronouns include the plural.




                                                    7
20-51780-rbk Doc#79 Filed 12/08/20 Entered 12/08/20 01:57:36 Main Document Pg 53 of
                                         53
  EER DIP
  12-6-20

        10.  Any term defined in sections 1.101 to 11.108 of the Texas Business and
  Commerce Code and not defined in this agreement has the meaning given to the term in the
  Code.

  This Security Agreement and the Note secured hereby is subject to the approval of the United
  States Bankruptcy Court For The Western District Of Texas San Antonio Division - Case NO.
  20-51780-RBK.

  This Security Agreement and the Note secured hereby is subject to the terms of that certain
  Intercreditor Agreement of even date herewith.


   DEBTOR
   Earth Energy Renewables LLC,
   Debtor in Possession

   By: __________________________________
   Jeffrey J. Wooley, Manager




                                                  8
